Citation Nr: 0702078	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-16 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from  July 1976 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a rating in excess of 10 percent for the 
service-connected lumbosacral strain.


FINDING OF FACT

The veteran's low back disorder is manifested by complaints 
of chronic pain and objective evidence of muscle spasm and 
tenderness.  While limitation of lumbar motion was 
demonstrated on range of motion testing during examination, 
the veteran was observed to have full range of motion on 
dressing and undressing.  There is also no finding of 
postural or gait abnormalities, ankylosis, incapacitating 
episodes, or other related neurological impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected lumbosacral strain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006).  Here, VCAA notice pre-dated the initial 
rating decision. 

In a letter dated in September 2004, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
The letter informed the veteran that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency, including VA, the service department, Social 
Security, and other pertinent agencies.  He was advised that 
it was his responsibility to send any other medical records 
supporting his claim, or to provide a properly executed 
release so that VA could request the records for him.  

The veteran was also specifically asked to provide "any 
evidence in your possession that pertains to your claim".  
See 38 C.F.R. § 3.159(b)(1).  The Board concludes that these 
notifications received by the veteran adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced by the notice and assistance 
provided by the RO.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In that regard, the Board notes that the veteran signed a 
waiver statement dated in August 2005, indicating that he 
wanted his appeal sent to the Board immediately and he had no 
additional evidence to furnish.  Additionally, the record 
reflects that the veteran underwent VA examinations to 
evaluate the severity of his service-connected low back 
disorder in December 2004 and November 2005.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim for an increased rating is being 
denied, no higher disability rating or effective date will be 
assigned.

Factual Background

On VA examination in December 2004 the veteran reported that 
his back pain had become worse over the last two years.  He 
complained of back pain about the belt line that was non-
radiating.  He reported constant numbness in the left lateral 
foot for the past four months, but denied radiculopathy to 
the left leg.  He complained of daily aching back pain, that 
became sharp pain with movement.  The pain intensity was 6 
out of 10.  For pain management, the veteran took Lodine each 
evening and Flexeril as needed with minimal relief.  He 
reported no periods of flare-ups, and used no walking or 
assistive devices.  He worked in a clerical occupation and 
had not taken any sick eave in the past 12 months because of 
back pain.  Inspection of the lumbar spine revealed normal 
posture and gait, normal curvature, symmetry, and appearance 
of the spine.  Range of motion of the thoracolumbar spine was 
from 0 to 70 degrees out of 90 degrees on forward flexion; 
from 0 to 20 degrees out of 30 degrees on extension 
backwards; and from 0 to 25 degrees out of 30 degrees 
bilaterally, on lateral flexion and lateral rotation, with 
contralateral pain.

During the examination, no additional limitations were noted 
with repetition of movement.  There was objective evidence of 
painful motion, without spasm, weakness, or acute tenderness.  
The veteran was able to bend forward, in the sitting position 
on the examination table, to touch and to show the examiner 
the area of his left foot that had numbness, which indicated 
full range of motion on forward flexion of his lumbar spine.  
No postural abnormalities or fixed deformity was observed.  
It was noted that he had decreased sensation of the left 
lateral foot.  A lumbosacral spine X-ray in February 2003 
showed only four lumbar vertebrae (vice the normal five), but 
was otherwise a normal examination.  Nerve conduction 
velocity studies with electromyelogram were normal, and 
showed no peripheral neuropathy in the left leg and no 
evidence suggestive of a left lumbosacral nerve root lesion.  
The diagnosis was lumbosacral strain.

VA treatment records dated in 2004 and 2005 showed periodic 
treatment for complaints of chronic low back pain.  In May 
2005, the veteran complained of chronic low back pain and 
rated his pain a 6 out of 10 on the pain scale.  He reported 
he had difficulty sleeping at night due to back pain.  
Examination showed back spasms and tenderness of the 
paraspinal area.  An X-ray of the lumbosacral spine was 
essentially within normal limits and an EMG of the lower 
extremities was normal.  The assessment was chronic low back 
pain, poorly controlled.  An MRI of the lumbar spine dated in 
June 2005 revealed a normal study.  

On VA examination in November 2005, the veteran complained of 
back pain about the belt line, described as non-radiating.  
He reported developing numbness in the left lateral foot over 
the past year, though this was unrelated to back movements or 
his back pain.  He felt that the numbness in the foot was 
connected to his low back area, while the foot numbness had 
its onset within the past year and he had a remote history of 
back injury in 1976.  He indicated that movements of the back 
did not seem to make the foot numbness worse.  The veteran 
reported taking Motrin 800 mg and Robaxin 750 mg, two to 
three times, a day, with minimal relief of his back pain.  He 
had experienced no acute flare-ups of back pain in past 12 
months which required emergency room management or resulted 
in incapacitation.  He worked as a clerk, and said he had 
taken sick leave two or three times in the past year because 
of his back pain.  Inspection of the lumbar spine revealed 
normal posture and gait, normal curvature of the spine, and 
normal symmetry and appearance.  There was no symmetry in the 
rhythm of spinal motion.  

With regard to range of motion findings on the November 2005 
VA examination  the Board notes that, although the examiner 
did specify range of motion findings under the cervical spine 
section of the VA examination report, these findings do not 
correspond to the normal findings for range of motion of the 
cervical spine as described in Note (2) to the General Rating 
Formula for Disease and Injuries of the Spine in 38 C.F.R. 
§ 4.71a.  Rather, it appears that in the section of the VA 
examination report titled "(2) Range of motion, (a) cervical 
spine" the examiner is actually describing the veteran's 
thoracoloumbar spine range of motion findings.  Thus, it 
appears that on the VA examination in November 2005, range of 
motion of the thoracolumbar spine showed forward flexion was 
to 60 degrees (out of 90 degrees) with pain; extension 
backwards was to 10 degrees (out of 30 degrees) with pain; 
lateral flexion was to 15 degrees bilaterally (out of 30 
degrees) with pain; and lateral rotation was to 15 degrees 
bilaterally (out of 30 degrees) with pain.  The examiner 
noted that the veteran was observed to dress and undress and 
exhibit full range of motion while pulling his trousers, 
socks, and shoes on and off.

When asked to perform range of motion, the veteran reported 
that his spine was painful, but the examiner noted that the 
veteran was able to dress and undress without apparent 
significant discomfort.  The examiner noted no additional 
limitations with repetition of movement during the physical 
examination.  The examiner also noted that the veteran had 
"subjective evidence of painful motion with spasm on 
attempts to perform range of motion upon command", but had 
no objective evidence of painful motion when observed to 
dress and undress.  There were no postural abnormalities.  On 
neurological examination, the veteran had decreased sensation 
in the left lower extremity in nondermatomal distribution.  
On examination, his motor strength and reflexes were intact.  
The diagnoses included lumbosacral strain and numbness of the 
left foot, which the examiner found to be a subjective 
complaint with no objective findings of neurophysiologic 
testing, and less likely than not related to back pain.

Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  However, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

By January 1982 rating decision, the RO initially granted 
service connection for lumbosacral strain and assigned a 0 
percent rating, effective from October 15, 1982, pursuant to 
Diagnostic Code (DC) 5295 (which has since been rescinded and 
replaced by DC 5237 and the General Rating Formula for 
Diseases and Injuries of the Spine, effective in September 
2003).  

By December 2003 rating decision, the RO granted a 10 percent 
rating for lumbosacral strain, effective from March 25, 2003, 
pursuant to DC 5003 (for degenerative arthritis), which 
provides for a 10 percent rating when the limitation of 
motion of the specific joint is noncompensable under the 
appropriate diagnostic codes (which the RO indicated was the 
newly effective Diagnostic Code 5237 and the General Rating 
Formula for Diseases and Injuries of the Spine).  

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237 .  38 
C.F.R. §§ 4.71a).  These new regulations provide that a 10 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted when there forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine. 

Normal range of motion of the thoracolumbar spine is flexion 
from 0 to 90 degrees, extension from 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees, and rotation from 0 to 30 
degrees.  38 C.F.R. §4.71a, General Rating Formula for 
Disease and Injuries of the Spine, Note (2), see also Plate 
V.

Since the veteran's service-connected lumbosacral strain is 
currently rated as 10 percent disabling, a rating in excess 
of that is warranted if there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Review of the evidence of record shows that the veteran 
reports that his service-connected low back disorder has 
worsened during the past few years.  He has claimed that his 
back hurts all the time, that he has difficulty sleeping due 
to back pain, that he has related numbness in the left foot, 
and that it is impossible for him to do anything without 
taking pain pills and muscle relaxers.  

Review of the objective evidence of record shows that, on VA 
examination in 2004, the veteran's forward flexion of the 
thoracolumbar spine was to 70 degrees, out of 90 degrees, and 
on VA examination in 2005, forward flexion was to 60 degrees.  
On VA examination in 2004 the combined range of motion of the 
thoracolumbar spine was 190 degrees (out of 240 degrees) and 
on VA examination in 2005 the combined range of motion was 
130 degrees.  Thus, on the two VA examinations, in 2004 and 
2005; the veteran exhibited some limitation of motion and 
reported pain on motion, when asked to perform lumbar range 
of motion.  However, on both VA examinations, the examiner 
did note a discrepancy between the veteran's lumbar range of 
motion when examined and his range of motion when observed 
dressing and undressing, noting that the veteran essentially 
had full range of motion of the lumbar spine when dressing 
and undressing and when pointing to his left foot to show the 
location of the numbness.

With regard to the rating criteria for Diagnostic Code 5237, 
the Board finds that there s insufficient evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees and insufficient evidence 
that the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees, such that an increased, 20 
percent, rating would be warranted on those bases.  With 
regard to "guarding", the Board notes that there has been 
no report or finding of guarding due to service-connected low 
back disorder.  With regard to muscle spasms, the Board notes 
that while muscle spasms were documented in a VA treatment 
record and reported by the veteran subjectively on the VA 
examination in 2005, there is no evidence to show that such 
was enough to result in an abnormal gait or contour.  
Although the veteran has complained of chronic low back pain, 
the objective evidence of record does not support a finding 
that his service-connected low back disorder has never been 
manifested by complaints or objective findings or functional 
impairment such that would warrant an rating in excess of 10 
percent.  Moreover, there has been no report of or finding of 
incapacitating episodes due to intervertebral disc syndrome, 
nor has the objective medical evidence of record showed any 
related neurological abnormalities or any objective evidence 
of neuropathy.

In addition, while the veteran has complained of left foot 
numbness, on the most recent VA examination, the examiner 
found that the left foot numbness was less likely than not 
related to the back pain.  The Board finds that the veteran's 
complaints and the objective evidence of record more nearly 
approximate the criteria for the  current 10 percent rating 
assigned pursuant to DC 5237.  Also considered have been the 
complaints of chronic low back pain and potential additional 
limitation of functioning resulting therefrom.  However, 
there is insufficient objective evidence to conclude that the 
veteran's back pain is associated with such additional 
functional limitation as to warrant increased compensation 
pursuant to provisions of 38 C.F.R. § 4.45 or the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), as to an extra-schedular rating.  However the 
evidence of record and the veteran's contentions do not show 
either frequent hospitalization or marked interference with 
employment due to the service-connected low back disorder.  
With regard to employment, the record reflects that the 
veteran works in a clerical occupation, and reported in 
November 2005 that in the past year he had taken leave for 
two or three days only due to us low back pain.  Likewise, 
there is no other evidence of record to show that his low 
back disorder involves such disability that an extra-
schedular rating would be warranted under the provisions of 
38 C.F.R. § 3.321(b)(1).  Therefore, the Board finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected low back disorder is no more 
than 10 percent disabling.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

A rating higher than 10 percent for lumbosacral strain is 
denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


